UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1813


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

1215 LITTLE CREEK ROAD, CHESTER, MARYLAND
21619, with all buildings, appurtenances, and
improvements thereon,

                                                         Defendant,

          versus

LAMONT VINCENT POLLARD,

                                              Claimant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-01531-CCB)


Submitted: February 15, 2007              Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Vincent Pollard, Appellant Pro Se. Richard Charles Kay,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont Vincent Pollard appeals the district court’s order

granting the Government’s motion for summary judgment, finding

certain real property subject to forfeiture, and the court’s order

denying Pollard’s motion to stay and to alter/amend judgment.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Pollard, No. 1:05-cv-01531-CCB (D. Md.

Feb. 28, 2006; June 26, 2006).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -